DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.
 
Status of Application
Claims 1-34, filed 09/14/2020 with the request for after final consideration, are pending in this action.  Claims 1, 2, 5, 18 have been amended.  Claims 18-34 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-17 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.
Applicant's amendments necessitated new ground(s) of rejection presented in this Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 

Priority
This application, filed April 04, 2019, claims benefit of provisional U.S. Application No. 62/652,548, filed April 04, 2018.  

Information Disclosure Statement
No information disclosure statement is associated with this submission.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  MPEP § 2172.01.  The omitted structural cooperative relationships are:  Claim 1 discloses “self-assembled gel compositions” comprising:
(a) “gelators having a molecular weight of 2,500 Dalton or less, forming hydrogel comprising nano/microstructure retaining agent”.  First, it is unclear if the term “hydrogel” characterizes the structure of the claimed gel composition OR just the properties of the gelators.  Second, it is unclear how the recited inherent properties, i.e., “gelator” (i.e., forming a gel), “forming a hydrogel when heated then cooled in aqueous medium” define the structure of compounds/gelators that should be used in the claimed composition.  To this point, it is noted that claiming a result without reciting what materials produce that result is the epitome of an indefinite claim.  Such a claim fails to delineate with any reasonable certainty the requirements of the formulation.  Forest Labs., Inc. v. Teva Pharms. USA, Inc. 2017 U.S. App. LEXIS 24877.  Third, it is unclear what molecular weight is claimed – number-average, weight average.  To this point, it is noted that where a claimed value varies with its method of measurement and several alternative methods of measurement are available, the value is indefinite when the claim fails to concurrently recite the method of measurement used to obtain it.  Honeywell Intl. v. Intl. Trade Commn., 341 F.3d 1332, 1340 (Fed. Cir. 2003).  Furthermore, the limitation “2,500 Dalton or less” is not clear, because the low boundary of the recited range is not delineated.  Similar is applied to the limitation “contains minimal to no organic solvent”.  
(b) “an agent ...encapsulated/entrapped/associated with the gel and/or nanostructures therein” that is unclear.  First, it is noted that claim 1 does not teach the presence of “a gel”.  Therefore, there is insufficient antecedent basis for this limitation in the claim.  Second, the position/location of agent is also unclear.  To this point, it is noted that claim 1 teaches “hydrogel comprising nano/microstructures that retain agent” and further teaches “an agent associated with the gel”.  
gel compositions”) are encompassed by the claim.  Similar is applied to claims 4 and 14.  Clarification is required.  
Claim 1 recites the limitation “the hydrogel does not run for at least 10 minutes” that is not reasonably clear.  Neither the claims nor specification provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
Claim 2 (dependent on claim 1) recites the limitation “the agent loses activity at temperature above 37 oC”.  Given that independent claim 1 includes said limitation, it is unclear how the claim 2 narrows the scope of independent claim 1.  Clarification is required.  
Claims 2-3 and 17 recite the terms “homogeneous solution”, “homogenized” that are not reasonably clear.  These terms are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.  
The concentrations recited in claim 5 are unclear and indefinite, given that said concentrations are shown with and without units of measurements.  Therefore, the metes and bounds of the claims cannot be determined.  Clarification is required.
Claim 12 recites the limitation “organic solvent used to form the hydrogel” that is unclear, because the term “hydrogel” means a gel formed in water
Claims 6-10 and 15-16 are rejected as being dependent on rejected independent claim 1 and failing to cure the defect.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp et al., US 2017/0000888 (cited in IDS; hereinafter referred to as Karp’888), in view of Karp et al., US 2017/0319500 (cited in IDS; hereinafter referred to as Karp’500), Mainwaring et al., US 2012/0251536 (hereinafter referred to as Mainwaring).
Karp’888 teaches nanostructured gels capable of controlled release of entrapped agents, i.e., self-assembled gel compositions including 0.5-25 wt% of GRAS gelators having a molecular weight of 2500 Da or less, e.g.,  (i) ascorbyl alkanoate such as ascorbyl palmitate, ascorbyl decanoate, ascorbyl laurate, ascorbyl caprylate, ascorbyl myristate, ascorbyl oleate, and/or any combination thereof;  (ii)  triglycerol monoalkanoates such as triglycerol monopalmitate, and/or any combination thereof;  (iii)  sucrose alkanoates such as sucrose palmitate, sucrose decanoate, sucrose laurate, sucrose caprylate, sucrose myristate, sucrose oleate, and/or any combination thereof;  (iv) sorbitan alkanoates such as sorbitan monostearate, sorbitan decanoate, sorbitan laurate, sorbitan caprylate, sorbitan myristate, sorbitan oleate, 
Karp’888 teaches that said gel compositions may include such active agents as a peptide, a protein, an antibody (Claim 20; Para. 0006, 0098 as applied to Claims 1 and 10).  
Karp’888 teaches that said gelators can self-assemble into gels including nanostructures and active agent(s) can be encapsulated within or between said nanostructures (Claim 1; Abstract; Para. 0002, 0006-0010, 0070 as applied to Claim 1).  
Karp’888 teaches that said self-assemble gel compositions can include a water as a solvent (Para. 0018 as applied to Claims 1 and 13); can be lyophilized to remove a solvent, can be in powder form, or solvent-free (Para. 0017, 0076 as applied to Claim 12).
Karp’888 teaches a method of forming said gels that includes combining said gelators with a solvent to form a mixture; heating the mixture; stirring or shaking the mixture for a time sufficient to form a homogeneous solution; and cooling the homogenous solution for a time sufficient to enable the formation of a self-assembled gel (Claim 27; Para. 0010-0011, 0099-0109 as applied to Claim 3).  Karp’888 also teaches that hydrogel (e.g., in form of fibers) can be dispersed in the appropriate media (Para. 0131, 0145-0146, as applied to Claims 14-17).
Karp’888 does not specifically teach the use of antibodies as claimed in Claims 1-2, 4, 10 and 11.
Karp’500 teaches self-assembling gel compositions for controlled delivery of labile agents, where said self-assembling gel compositions comprises gelators (as labile active/biological agents that are incorporated in the gelation medium without being exposed to any denaturing temperature (Title; Claims 1-34; Para. 0009, 0043-0047).  Karp’500 also teaches the use of an organic solvent in preparation of said gel systems that further can be removed by drying, solvent exchange, or lyophilization (Para. 0009-0016).  Karp’500 teaches that said gel compositions may include such active agents as proteins, monoclonal antibodies, peptides (Abstract; Para. 0070 as applied to Claims 2, 4 and 10) that retain at least 70% of their activity over month or greater under various storage conditions, e.g., in refrigeration or ambient temperature (Abstract; Para. 0009-0010). 
Mainwaring teaches gel based depot systems for prolonged/controlled delivery of biologicals such as antibodies, e.g., infliximab, adalimumab (Claim 12; Abstract; Para. 0001, 0008, 0014-0017 as applied to claim 10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monoclonal antibodies, e.g., infliximab, adalimumab, without being exposed to any denaturing temperature as taught by Karp’500 and/or Mainwaring preparing gel compositions taught by Karp’888.  One would do so with expectation of beneficial results, because cited prior art teaches controlled delivery gel systems/compositions that allow increasing stability of encapsulated proteins/peptides/antibodies retaining activity over long period of time under various storage conditions. 

Response to Arguments
No applicant's arguments have been filed with the request for continued examination.  To expedite the prosecution the additional examiner’s comments are As best understood from the declaration under 37 CFR 1.132, filed 09/14/2020, applicant teaches compositions comprising “gel particles comprising an active agent”, wherein said gel particles are prepared by a specific method: (i) preparing an empty gel and further removing gelation solvent by centrifugation to obtain gel particles; (ii) resuspending the gel particles in an aqueous solution and combining with an aqueous solution containing the active agent.  Applicant teaches that said method allow incorporating the active agent at reduced temperature (e.g., 25-37 oC), and providing a high loading efficiency and controlled delivery of active agents.  Applicant is advised to clarify the claim language, the structure of the claimed compositions and constituents included therein and clearly point out the patentable novelty, which he/she thinks the claims present in view of the state of the art disclosed by the references cited to put the application in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615